                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )      Case No. 2:15CR00015-006
                                                )
v.                                              )             OPINION
                                                )
JOHN ROMA BRYAN, III,                           )      By: James P. Jones
                                                )      United States District Judge
                 Defendant.                     )

      Erin M. Kulpa, Assistant United States Attorney, Charlottesville, Virginia,
for United States; John Roma Bryan, III, Defendant Pro Se.

      Defendant John Roma Bryan, III, proceeding pro se, filed a motion seeking

relief under 28 U.S.C. § 2255. The United States moved to dismiss the § 2255

motion, and I granted the government’s motion to dismiss. United States v. Bryan,

No. 2:15CR00015-006, 2018 WL 6323080 (W.D. Va. Dec. 4, 2018).                 Bryan

appealed, and the court of appeals found that I “did not rule on Bryan’s claims

challenging the adequacy of the factual basis supporting his guilty plea to the

firearm offense and asserting that counsel was ineffective at sentencing for failing

to advise Bryan of U.S. Sentencing Guidelines Manual § 5K2.23, p.s. (2015), and

to argue for a downward departure under that Guidelines provision.” United States

v. Bryan, 784 F. App’x 181, 181 (4th Cir. 2019) (unpublished). The court of

appeals dismissed Bryan’s appeal as interlocutory because I had not adjudicated all

the issues, and it remanded the case to me for further consideration.
      In the interest of brevity, I will not restate the procedural history, facts, and

statements of law that I included in my earlier opinion; they are incorporated here

by reference. In his Reply in Opposition to Government’s Motion to Dismiss 3,

ECF No. 967, Bryan contends, with respect to Ground Two, that his statement to

the Court that he “bought and sold bath salts while in possession of a firearm, . . .

was not a sufficient factual basis to support a conviction under [18 U.S.C. §]

924(c).” He offers no further argument on this point and simply cites United States

v. Maye, 582 F.3d 622, 626–631 (6th Cir. 2009).

      In his § 2255 motion, in relation to Ground One, Bryan asserts,

      Furthermore, I am actually innocent of the 924(c) charge, since I am
      not guilty of any drug trafficking crime prior to March 7, 2014,
      [before alpha-PVP was listed as a controlled substance] and only
      possessed the firearm for less than two days while alpha-PVP was a
      controlled substance. During that very short time period, I did not
      possess any alpha-PVP. Therefore there was no temporal or spatial
      nexus between the controlled substance and the firearm, and the
      firearm was not possessed in furtherance of, or used or carried in
      connection with, a drug trafficking crime.
§ 2255 Mot. Attach. 1, ECF No. 938-1. That argument is intertwined with Bryan’s

contention that he was not guilty because did not have the knowledge required

under McFadden v. United States, 135 S. Ct. 2298, 2305 (2015). I thoroughly

addressed Bryan’s McFadden argument in my earlier opinion granting the

government’s Motion to Dismiss. Bryan, 2018 WL 6323080, at *2.




                                         -2-
      Regarding his contention that there was insufficient factual support for his

§ 924(c) conviction, as noted above, Bryan stated under oath that he was guilty

because “I bought and sold bath salts while in possession of a firearm.” Guilty

Plea Hr’g Tr. 53, ECF No. 947. Additionally, the prosecutor proffered that “from

Mr. Bryan’s cell phone . . . there was discussion about trading alpha-PVP in

exchange for guns.” Id. at 57. Bryan expressly stated that he did not contest this

fact. Bartering a firearm for a controlled substance analog or controlled substance

undoubtedly satisfies the elements of § 924(c)(1)(A), which mandates a five-year

minimum sentence for a person who “during and in relation to any . . . drug

trafficking crime . . . uses or carries a firearm, or who, in furtherance of any such

crime, possesses a firearm.” Offering or accepting a firearm as payment for a

controlled substance or controlled substance analog clearly constitutes possessing a

firearm in furtherance of a drug trafficking crime. See, e.g., United States v.

Howard, 773 F.3d 519, 527 (4th Cir. 2014) (listing examples of evidence that

could lead a factfinder to conclude that a firearm was possessed in furtherance of a

drug trafficking crime). The prosecutor also proffered, and Bryan did not contest,

that he admitted that he had been “participating in the distribution [of alpha-PVP]

and had a weapon on him when he was encountered by law enforcement.” Guilty

Plea Hr’g Tr. 57, ECF No. 947. This is plainly a sufficient factual basis for




                                        -3-
concluding that Bryan carried a firearm during and in relation to a drug trafficking

crime, which also supports a conviction under § 924(c).

      In Maye, the Sixth Circuit stated, “In ruling that mere possession of a

firearm on the same premises as a drug transaction is insufficient to support a

section 924(c) conviction, we have previously held that the firearm must be

strategically located so that it is quickly and easily available for use.” Maye, 582

F.3d at 626 (internal quotation marks and citation omitted). The facts in Maye

significantly differed from those in this case. There, a sale of drugs took place “on

the porch of a nearby apartment,” and an informant testified “that he had seen a

‘chrome-plated revolver’ inside the defendant’s apartment before leaving.” Id. at

624. The court held that “such a coincidental presence of a firearm in the vicinity

of a crime is insufficient to support a section 924(c) conviction.” Id. at 630.

      Here, Bryan admitted that he carried a firearm on his person while

participating in the distribution of alpha-PVP. There was also evidence that he

discussed trading firearms for alpha-PVP, a controlled substance analog and later a

controlled substance. This evidence goes well beyond what the Maye court found

to be insufficient.

      Furthermore, Bryan was convicted in state court of possession of a firearm

as a convicted felon, a charge that was based upon the same firearm, and the same

March 2014 search of his home, that led to the § 924(c) charge in this case. The


                                         -4-
fact that Bryan possessed a firearm despite being prohibited from doing so is

additional evidence that he possessed the firearm in furtherance of drug trafficking.

See United States v. Moore, 769 F.3d 264, 270 (4th Cir. 2014) (in finding evidence

sufficient to support § 924(c) conviction, noting that “it was unlawful for Moore to

possess any firearm as a convicted felon”).

      Because there was an adequate factual basis for his § 924(c) conviction,

Bryan cannot establish that his counsel was ineffective in allowing him to plead

guilty to that offense. I will therefore grant the government’s motion to dismiss as

to this claim.

      As for Bryan’s claim that his counsel “failed to attempt to secure a

downward adjustment to his federal sentence under [U.S. Sentencing Guidelines

Manual (“USSG”)] Section 5K2.23,” Reply 3, ECF No. 967, my analysis of this

issue is identical to my earlier analysis of his claim that his attorney was

ineffective for seeking a downward adjustment under USSG § 5G1.3. See Bryan,

2018 WL 6323080, at *3–4. USSG § 5K2.23 provides,

            A downward departure may be appropriate if the defendant (1)
      has completed serving a term of imprisonment; and (2) subsection (b)
      of § 5G1.3 (Imposition of a Sentence on a Defendant Subject to
      Undischarged Term of Imprisonment or Anticipated Term of
      Imprisonment) would have provided an adjustment had that
      completed term of imprisonment been undischarged at the time of
      sentencing for the instant offense. Any such departure should be
      fashioned to achieve a reasonable punishment for the instant offense.



                                        -5-
USSG § 5K2.23 (emphasis added). The sentencing guidelines, of course, are not

mandatory. United States v. Booker, 543 U.S. 220, 245 (2005).

      When I sentenced Bryan on October 18, 2016, I considered the prior time he

had served in state custody, but I decided not to grant him any credit for it because

I found that the sentence I imposed was appropriate, even in light of his prior

period of incarceration. I stated at the hearing:

             I recognize that Mr. Bryan has previously served a term in state
      court involving firearms. I’m not going to reduce Mr. Bryan’s
      sentence because of that state sentence, although it may be considered
      relevant conduct to the present federal charges because I believe it
      was for somewhat different firearms offenses. It also was imposed by
      a different court, of course, and I believe that the sentence that I’m
      imposing is the sentence that is sufficient, but not greater than
      necessary, to comply with the purposes that I’m required to follow.
Sent. Hr’g Tr. 15, ECF No. 944 (emphasis added).

      The guideline range for Count One was six to twelve months, and I

sentenced Bryan to twelve months. On Count Twenty, there was a mandatory

minimum sentence of sixty months, to be served consecutively, which is the

sentence I imposed. The maximum term for Count Twenty was life in prison, but I

sentenced Bryan to the lowest possible term of imprisonment on that count. In

other words, I sentenced Bryan well below his maximum possible sentence, and I

found this sentence to be a reasonable sentence for the instant offense after

considering his period of state incarceration. See USSG § 5K2.23. Even if counsel

had requested a downward adjustment under USSG § 5K2.23, I would not have

                                         -6-
granted one. Therefore, Bryan has failed to establish prejudice as required by

Strickland v. Washington, 466 U.S. 668, 687, 694 (1984).

      For these reasons, along with the reasons stated in my earlier opinion

dismissing the § 2255 motion, I will grant the government’s motion to dismiss.

Bryan’s § 2255 motion will be dismissed and a separate final order will be entered

herewith.

                                             DATED: January 7, 2020

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                       -7-
